Dohsey, Judge,
delivered the opinion of the court.
The present appeal has not been prosecuted under the act of 1832, ch. 197. The right of the appellant to sustain it stands wholly unsupported by any legislative enactment upon the subject. It is a matter of surprise, therefore, that such an appeal should have been brought before this tribunal, since *218its determination in the case of Dorsey vs. Smith, 2 Har. and Gill, 135, in which the court say, they take this occasion to declare, that they are unanimously of opinion that such appeals will not lie, and that they will consider them an abuse of the right to appeal, and will censure them accordingly.
APPEAL DISMISSED WITH COSTS.